Civil action instituted 14 August, 1943, to restrain defendants, their servants, agents, employees and attorneys from putting into effect anything that will change the name of the town of Hemp to Robbins.
This action is by the same plaintiffs, relates to the same order of the Municipal Board of Control, and is grounded upon substantially the same alleged facts as in the case of Hunsucker v. Winborne, ante, 650, to which reference is here made for facts in these respects. The judgment recites that when the case came on for hearing before judge presiding over and holding courts of the 13th Judicial District, at Chambers, in the courthouse in Monroe, Union County, on 28 August, 1943, to which the hearing had theretofore been continued, and being heard upon notice to show cause why temporary restraining order issued on 14 August, 1943, should not be continued in effect and after "fully hearing the matter, from affidavits of both sides and upon argument of counsel, the court is of opinion that plaintiffs herein are not legally entitled to attack in this cause the order of the Municipal Board of Control . . ., the said order and proceedings relating thereto being set out in the evidence upon the hearing." It further appears that "the court fails to find that the petition filed with the Municipal Board of Control was signed by less than a majority of the bona fide resident qualified electors or by less than a majority of the bona fide resident freeholders or homesteaders, and the court fails to find that any of the signers of said petition were induced to sign on account of intimidation or fraud." Thereupon it was ordered that the said temporary restraining order be and it is vacated and dissolved. And the hearing upon demurrer of defendants, as well as upon motion of plaintiffs made orally to strike the demurrer, was continued until a hearing may be had at term time in Superior Court of Moore County.
Plaintiffs appeal to Supreme Court and assign error. *Page 659 
Plaintiffs present on this appeal these two questions:
1. Are plaintiffs entitled to have the action heard in the courts of Moore County? 2. Should the temporary restraining order and injunction issued be continued to the hearing? For reasons set out in the opinion inHunsucker v. Winborne, ante, 650, each of these questions must be answered in the negative. Hence, the judgment below is
Affirmed.